Citation Nr: 0928231	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-01 1006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder 
strain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1993 to December 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the above claim.

In May 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a right shoulder 
strain.  In support, he argues that he sustained the injury 
in the same accident in which he injured his low back and 
reports a continuity of right shoulder problems since that 
time.  

The report of the Veteran's November 2005 VA right shoulder 
examination provides a diagnosis of right shoulder strain, 
status post surgery.  His service treatment records show that 
he received medical treatment in relation to a motor vehicle 
accident in September 1995 and the Veteran has consistently 
reported, as he is competent to do, that his right shoulder 
symptoms began during service, following that September 1995 
accident, and have worsened over time.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology); see also 38 C.F.R. § 3.159(a)(2).  However, 
there is no competent medical evidence of record addressing 
the etiology and/or onset of the Veteran's right shoulder 
strain.  So, VA is required to provide a medical exam and 
opinion, prior to deciding his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset, 
and etiology of any right shoulder 
condition found to be present.  The claims 
folder must be made available and reviewed 
by the examiner.

If the Veteran has a right shoulder 
condition, the examiner must state whether 
it is at least as likely as not that this 
condition is related to or had its onset 
in service, and in particular, his in-
service motor vehicle accident.  

In offering this assessment, the examiner 
must comment on the Veteran's reports of a 
continuity of symptomatology since 
service.  In this regard, the examiner 
should consider the Veteran's statements 
regarding right shoulder symptoms in 
service, as well as his statements of 
continuous symptoms of right shoulder 
problems after service -including his 
January 2002 right shoulder repair 
surgery.  Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury but relied on the service 
treatment records to provide a negative 
opinion).  

The rationale for all opinions expressed 
should be provided in a legible report.

2.  Thereafter, the AMC must adjudicate 
the Veteran's right shoulder strain claim 
and consider whether service connection is 
warranted.

3.  If the benefit sought on appeal is not 
granted, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

